Citation Nr: 1604028	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-04 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to an increased disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (BVA or Board) from June 2010 and January 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge in an August 2015 hearing at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for the Veteran's claims so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by providing examinations and medical opinions. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (4) (2015).

Beginning with the Veteran's claim of service connection for loss of teeth, the Board notes that VA has not provided an examination to the Veteran for this claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In January 2013, the Veteran submitted a private dentist's opinion.  The dentist diagnosed the Veteran with loose teeth, lower teeth only, due to severe periodontal disease.  The dentist seemingly attributed the Veteran's dental condition to trauma during his service in Vietnam and to exposure to Agent Orange.  This statement satisfies the first and second McLendon factors.  Additionally, the statement shows some indication of association between a present dental condition and the Veteran's active service.  Accordingly, the Board finds that a remand is necessary to afford the Veteran an examination to determine the full extent of the Veteran's dental disability, if any, and to determine whether any dental disability is related to the Veteran's active service, to include exposure to Agent Orange.  The Board notes that the Veteran served in combat in the Republic of Vietnam and is presumed to have been exposed to Agent Orange.  

Moving to the Veteran's claim of entitlement to service connection for a left knee disability, VA afforded the Veteran an examination for this claim in January 2013.  The examiner diagnosed the Veteran with degenerative arthrosis in the left knee.  Up until that point, the Veteran had claimed that he had a left knee disability as a result of a shrapnel wound he sustained while service in Vietnam.  The examiner found that it was less likely than not that left knee arthrosis was incurred in or caused by the Veteran's left knee shrapnel wound.  The examiner explained that the Veteran's left knee condition was not compatible with the shrapnel wound and that he had no complaints of knee problems upon separation.  In subsequent statements, the Veteran disagreed with the findings of the January 2013 examiner, asserting that he had experienced left knee pain since his active service.  The Veteran also described jumping out of helicopters five to eight feet above ground while wearing all his combat gear on multiple occasions, citing to this activity as a cause or contributing factor to his left knee disability.  The Board finds that a remand is necessary for this claim to obtain a medical opinion that accounts for the Veteran's credible statements describing knee pain since his active service and his statements describing wear and tear on his knees due to jumping out of helicopters during his active service.  

Last, the Board addresses the Veteran's claim of entitlement to an increased disability rating for bilateral hearing loss.  The Veteran was last afforded an examination to assess the severity of his bilateral hearing loss in August 2011.  In his August 2015 hearing, the Veteran testified that his present level of hearing loss exceeded the noncompensable disability rating presently assigned.  He asserted that his hearing loss caused great difficulty in his daily activities of living.  In this particular case, the August 2011 VA examination is too remote in time to address the current severity of the Veteran's service-connected bilateral hearing loss.  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (noting that an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination for his service connection claim for loss of teeth.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should identify any and all dental disorders the Veteran has had at any time since he filed his claim.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed dental disorder had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the January 2013 private dental opinion that attributed the Veteran's loss of teeth to trauma sustained during his active service and to exposure to Agent Orange. 

2.  Ensure that the Veteran is scheduled for an appropriate VA examination for his service connection claim for a left knee disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should identify any and all left knee conditions the Veteran has had at any time since he filed his claim.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee disability had onset during the Veteran's active service or was caused by his active service. 

Specifically, in his opinion, the examiner is asked to address the Veteran's contentions that his left knee disability had onset as a result of multiple jumps from helicopters while in Vietnam while wearing full combat gear, as well as the Veteran's assertions that he suffered from left knee pain since his active service in Vietnam.  


3.  Ensure that the Veteran is scheduled for an appropriate VA audiological examination to determine the current level of impairment of the Veteran's service-connected bilateral hearing loss. All appropriate tests and studies should be conducted. The entire claims file must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  The examiner's reports should fully set forth all current complaints and pertinent clinical findings.   

4.  Then readjudicate the issues on appeal. If any benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

